Jordan, Presiding Judge.
Nothing appearing in the affidavit supporting the search warrant in the present case whereby the issuing officer could determine the time of the events relied upon for probable cause, and this fatal defect having been asserted as a ground of a motion to suppress the evidence, the trial judge erred in overruling the motion. Fowler v. State, 121 *659Ga. App. 22 (172 SE2d 447); Windsor v. State, 122 Ga. App. 767 (178 SE2d 751).
Submitted April 7, 1971
Decided April 16, 1971.
Casey Thigpen, for appellant.

Judgment reversed.


Quillian and Evans, JJ., concur.